UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-556



In Re: RONALD FLOYD JACKSON,

                                                        Petitioner.




                On Petition for Writ of Mandamus.
                   (CR-90-254, CA-92-1794-2BC)

Submitted:   September 20, 1996          Decided:   October 1, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Ronald Floyd Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Floyd Jackson brought this mandamus petition seeking an

order compelling the United States District Court for the District

of South Carolina to act on Jackson's 28 U.S.C. § 2255 (1994) mo-

tion. Because we note that the docket sheet reflects that the dis-

trict court denied the motion by minute entry dated May 24, 1995,
we conclude that Jackson's petition is moot. Accordingly, we grant

leave to proceed in forma pauperis, but deny the petition for a

writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the Court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2